DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities:  Line 2, “mating” should be “matingly”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 - 6, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huegerich et al. (2010/0018608).
Regarding claim 1, the Huegerich et al. reference discloses a crop input transfer system (Figure 1) for transferring a crop input (see para. [0002]) to an implement tank (12) supported on an implement (10) dispensing the crop input, the crop input transfer system comprising:
a mobile supply vehicle (20) powered independent of the implement (see nurse vehicle 20 and sprayer vehicle are independent from one another, Fig.1; sprayer
vehicle may be self-propelled, para. [0002]), said mobile vehicle having a supply tank (14) holding a crop input supply (tank 14 is used to refill tank 12 with fluid, para. [0013]);
a boom (30) disposed on said mobile vehicle (see para. [0014]);
a coupler assembly (16, 18) having a first coupler portion (18) that matingly couples with a second coupler portion (16), said first coupler portion mounted to said boom via a boom mount (coupler 18 is mounted to arm arrangement 30 via support member 66, Fig.3, see also para. [0019]), said first coupler portion in communication with said supply tank (conduit 22 is connected at one end to coupler section 18, and at a second end to tank 14, see Fig.1, see also para. [0014]), said second coupler portion mounted to said implement via an implement mount (see coupler section 16 is mounted to sprayer vehicle 10, Fig.1; coupler section 16 “defines an insert body adapted for being received within a receptacle defined by coupler section 18,” para. [0014]), said second coupler portion in communication with the implement tank; said crop input supply in said supply tank in communication with said implement tank via said matingly coupled first and second coupler portions (fluid may be transferred from tank 14 to tank 12 via arm arrangement 30 and conduit 22, with coupler sections 16 and 18 mated to one another, para. [0024]).

Regarding claim 2, wherein the Huegerich et al. reference further discloses said crop input supply is a liquid product (liquid chemicals such as fertilizers or herbicides, para. [0002]).

Regarding claim 4, wherein the Huegerich et al. reference further discloses said boom (arm arrangement 30; Fig. 1) moves between a retracted position (“folded stored position” of arm arrangement 30 is shown in Fig. 3, see para. 0018) and an extended position (“extended position” of arm arrangement 30 is shown in Fig. 2, see para. [0018]), wherein in said extended position said boom extends a distance further forward of said supply vehicle than when said boom is in said retracted position (see arm arrangement fully extended and extending further forward of nurse vehicle 20 toward sprayer vehicle 10, Fig.1).

Regarding claim 5, wherein the Huegerich et al. reference further discloses said boom (arm arrangement 30, Fig. 1) includes a fist section (outer arm section 34, Fig. 1) that extends forward of a second section (inner arm section 32, Fig. 1) when said boom moves from said retracted position to said extended position (see arm arrangement
30 in extended position where outer arm section 34 extends forward of inner arm section 32 toward sprayer vehicle 10, Fig.1).
Regarding claim 6, wherein the Huegerich et al. reference further discloses said boom pivots vertically about a horizontal axis when moving between said retracted position and said extended position.  See Abstract, lines 4 - 6.

Regarding claim 9, the Huegerich et al. reference further discloses wherein said boom mount is flexible such that said first coupler portion (18) movably displaces relative to said boom.  First coupler portion (18) is pivotable (para. [0021]).

Regarding claim 11, wherein the Huegerich et al. reference further discloses said first and second coupler portions (18, 16) matingly couple mechanically (coupler section 16 “defines an insert body adapted for being received within a receptacle defined by coupler section 18,” para. [0014]).
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huegerich et al. in view of Cavender-Bares et al. (9265187).
Regarding claim 3, the Huegerich et al. reference discloses the invention as claimed (discussed supra), but doesn’t disclose a crop input supply being a granular product.  However, the Cavender-Bares et al. reference discloses another fertilizer storage tank (Fig. 18, Col. 13, lines 40 – 54 and Col. 14, lines 15 - 29) having an input supply transferring granular product (Col. 13, lines 40 – 54 describes applying a fertilizer, where the fertilizer can be either liquid or granular, and can be pumped from the tank 136 to the applicator 138). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Huegerich et al. device to also transfer granular products as, for example, taught by the Cavender-Bares et al. reference in order to enable a user to transfer both liquid and granular product as needed. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huegerich et al. in view of Powell et al. (8402746).
Regarding claim 10, the Huegerich et al. reference discloses the invention as claimed (discussed supra), but doesn’t disclose wherein said first and second coupler portions matingly couple magnetically.  The Powell et al. reference discloses another transfer system having first and second magnetically coupled hoses (see Figures 10A-10D and col. 12, lines 8 – 32) to aid in coupling the duct 22 and pipe 16.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Huegerich et al. device to have a magnetic coupling as, for example, taught by the Powell et al. reference in order to aid in coupling conduits together.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huegerich et al. in view of Ballu (9296604).
Regarding claim 12, the Huegerich et al. reference teaches the crop input in the implement tank (tank 12, Fig.1). The Huegerich et al. doesn’t disclose a level indicator configured to indicate a level of the crop input in the implement tank. The Ballu reference is in the field of filling a sprayer tank (Title and Abstract) and teaches a level indicator (14, Fig.1) configured to indicate a level ("A device 14 for detecting the filling level, shown as a dotted line in FIG.1 and known per se, is positioned inside the cistern 11", Col. 3, lines 4 - 18) of the crop input ("The cistern 11 is provided to supply, with a M3 product ready to be sprayed", Col. 3, lines 4 - 6) in the implement tank (cistern 11, Fig.1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the level indicator of Ballu with the tank of Huegerich et al. in order to provide an operator with an easier and faster method of determining when the supply tank hookup is needed, rather than having to stop the dispensing and physically inspect the implement tank levels.

Regarding claim 13, the Huegerich et al. reference teaches a supply tank (14, Fig. 1). Huegerich et al. doesn’t disclose a level indicator configured to indicate a level of the crop input supply in the supply tank. The Ballu reference is in the field of filling a sprayer tank (Title and Abstract) and teaches a level indicator (device 14, Fig.1) configured to indicate a level of said crop input supply (a tank 40 containing water E1, a reserve of active material M1, and a unit 50 for preparing and for filling, Col. 3, lines 45 - 47) in said supply tank (tank 40, Fig.1, A device 44 for detecting the filling level, shown as a dotted line in FIG.1, is positioned inside the tank 40, Col. 3, lines 62 - 65). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the level indicator of Ballu with the supply tank of Huegerich et al. to determine the amount of supply material remaining so as not to run the pump when the supply tank is empty.

Claims 14 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huegerich et al. in view of Sinden et al. (7300004).
Regarding claim 14, the Huegerich et al. reference discloses the invention as claimed (discussed supra), but doesn’t disclose wherein said supply vehicle (20) further comprises a speed control configured to maintain a selected travel speed of said supply vehicle.  However, the Sinden et al. reference discloses another mobile irrigation apparatus (10) having a programmable logic controller (PLC) to control the movement and speed of the mobile irrigation apparatus (see col. 2, lines 2 – 5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Huegerich et al. supply vehicle to have a PLC as, for example, taught by the Sinden et al. reference in order to control the movement and speed of the supply vehicle.

Regarding claims 15 - 25, the method would be inherent during normal use and operation of the device as modified above.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various vehicles similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753